DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
2. The terminal disclaimer filed on 01/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. PAT. No. 10,523,853 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3. Claims [1-20] are allowed.
4. The following is an examiner’s statement of reasons for allowance: 
Re Claim 1, 13 and 16 none of the prior arts teaches or reasonably discloses: A method for assembling a vehicular camera for a vehicular vision system, said method comprising:
with the circuit board attached at the front housing member and with the lens assembly disposed at the lens receiving portion of the front housing member, focusing images at an imaging plane of the imager by adjusting the lens assembly relative to the imager; wherein, with the images focused at the imaging plane of the imager, retaining the lens assembly relative to the front housing member via an ultra-violet (UV) curable adhesive; in conjunction with other limitation of the claim.
 
Claims   2-12 are allowed due to their direct or indirect dependency on claim 1.

Claims 14-15 are allowed due to their direct or indirect dependency on claim 13.

Claims 17-20 are allowed due to their direct or indirect dependency on claim 16.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698